J-A20030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.W., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: M.W., NATURAL               :
 MOTHER                                 :
                                        :
                                        :
                                        :   No. 235 WDA 2020

             Appeal from the Order Entered January 29, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                              304 OF 2018

 IN THE INTEREST OF J.C., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: M.W., NATURAL               :
 MOTHER                                 :
                                        :
                                        :
                                        :
                                        :   No. 241 WDA 2020

             Appeal from the Order Entered January 29, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                        CP-25-DP-0000083-2017


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                        FILED OCTOBER 19, 2020

     M.W. (“Mother”) appeals from the permanency review orders dated

January 21, 2020, and entered on January 29, 2020, changing the

permanency goals for her two dependent, minor children, J.C., a male born in
J-A20030-20


March of 2011,1 and J.W., a female born in October of 2017,2 (collectively, the

“Children”), from concurrent goals of reunification and adoption to adoption

pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.3 We affirm.

____________________________________________


1The trial court noted that J.W.’s father is unknown, and J.C.’s father is J.T.C.,
who is not a party to the present appeal. Trial Court Opinion, 3/17/20, at 1.
Further the trial court stated:

       [J.T.C.] has not challenged the change of goal to adoption, and[,]
       therefore[,] [Mother’s] claims are not dependent on [J.T.C.].
       [J.T.C.] has been uninvolved in J.C.’s life. He demonstrated very
       minimal participation in J.C.’s prior adjudication of dependency
       which resulted in reunification of J.C. [with Mother]. Since the
       Emergency Protective Order issued in December 2018 until the
       current time, [J.T.C.] has had no contact or involvement with J.C.
       A Petition to Involuntarily Terminate [J.T.C.’s] Parental Rights was
       filed on January 29, 2020, and the [trial court] will not address
       [J.T.C.’s] position any further in this Opinion.

Trial Court Opinion, 3/17/20, at 1, n.3.

2Throughout the proceedings, Mother has been represented by Attorney Emily
Merski, who filed a brief on appeal on her behalf. Attorney Amy Jones
represented the Erie County Office of Children, Youth, and Families (“OCY”)
until May 12, 2020, when Attorney Anthony G. Vendetti entered his
appearance on behalf of OCY with this Court. OCY did not file a brief on
appeal. The Children have been represented by guardian ad litem (“GAL”)
Attorney Michelle Alaskey, who also served as their legal interests counsel,
and who filed a brief on their behalf on appeal.

At the time of the hearing, J.C. was eight years and ten months old, and J.W.
was two years and three months old. In In re J’K.M., 191 A.3d 907, 912 (Pa.
Super. 2018), we stated:

       [A] dependency court is required by statute to appoint a GAL, who
       must be an attorney. 42 Pa.C.S. §6311(a). The GAL is authorized
       to represent both a child’s legal and best interests. Id. Pursuant
       to Section 6311(b)(7), the GAL’s duties on representing a child’s
       best interest include making recommendations to the court



                                           -2-
J-A20030-20


____________________________________________


       regarding a child’s placement needs. However, under Section
       6311(b)(9), the GAL is to represent a child’s legal interests by
       determining “to the fullest extent possible,” a child’s wishes, if
       those wishes are ascertainable. Factors that must be considered
       when ascertaining a child’s wishes, or legal interests, are a child’s
       age and mental and emotional condition.                 42 Pa.C.S.
       §6311(b)(9). The difficulty arises when, as occurred in this case,
       the two interests conflict. In this regard, we find In re Adoption
       of L.B.M., 639 Pa. 428, 161 A.3d 172 (2017) instructive, despite
       that case involving the appointment of counsel in termination of
       parental rights cases under 23 Pa.C.S. §2313.
Id. at 913. In J’K.M., we held that divergent opinions between the child and
the attorney who served as both child’s counsel and the child’s GAL as to
whether child should be placed with her mother constituted a conflict, and,
thus, the appointment of a separate GAL to represent child’s best interests
was warranted. Id. at 916. See In re T.S., 648 Pa. 236, 192 A.3d 1080
(2018) (termination case in which the Supreme Court held that the trial court
did not err in allowing the children’s GAL to act as their sole representative
during the termination proceeding because, at two and three years old, they
were incapable of expressing their preferred outcome). Here, the trial court
did not err in allowing Attorney Alaskey to act as the Children’s sole
representative, as J.W. was too young to express a preferred outcome, and
the GAL’s recommendation concerning the best interests of J.C. and J.C.’s
legal interests (preferred outcome) in the matter did not conflict. Attorney
Alaskey interviewed J.C. regarding his preferred outcome, and the court did
not identify any conflict of interest between J.C.’s best interests and his legal
interests at the permanency review hearing on January 15, 2020. See N.T.,
1/15/20, at 33-35. In fact, in her brief on appeal, Attorney Alaskey agrees
with the trial court that the record clearly supports the goal change to adoption
as best suited to the safety, protection and physical, mental, and moral
welfare of the Children, and asks us to affirm the orders. GAL/Legal Interest
Counsel’s Brief on Behalf of the Children, 5/11/20, at 5-6. We do not comment
on the quality of the GAL’s representation of the Children in this matter. See
In re: Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en banc)
(holding that this Court has authority only to raise sua sponte the issue of
whether the trial court appointed any counsel for the child, and not the
authority to delve into the quality of the representation), appeal granted in
part, 221 A.3d 649 (Pa. 2019).




                                           -3-
J-A20030-20


       The trial court set forth the factual background and procedural history

of this appeal as follows.

       A. 2017 Dependency Proceedings Re: J.C.

             Regrettably, J.C. became involved in the Juvenile
       Dependency system in early 2017, when he was 6 years old. On
       March 27, 2017, it was reported to [OCY] that [Mother] had been
       arrested on drug charges and J.C. had been removed from the
____________________________________________



3 The trial court noted that, on January 29, 2020, OCY filed petitions for
involuntary termination of Mother’s parental rights to both of the Children
pursuant to 23 Pa.C.S.A. §2511(a)(1), (2), (5), (8), and (b), and the court
scheduled an evidentiary hearing for March 13, 2020. Trial Court Opinion,
3/17/20, at 15. Attorney Alaskey noted in her brief that the trial court held
the evidentiary hearing on March 13, 2020, and, by order dated March 19,
2020, terminated Mother’s parental rights to both Children pursuant to 23
Pa.C.S.A. § 2511(a)(1), (2), (5) and (8). GAL/Legal Interest Counsel’s Brief
on Behalf of the Children, 5/11/20, at 2. Further, Attorney Alaskey noted that
Mother failed to appeal the termination orders by April 20, 2020. Id. Attorney
Alaskey did not indicate that Mother filed appeals from the termination orders,
nor does this Court’s docket reflect any such appeals. Attorney Alaskey
suggests that the termination of Mother’s parental rights may render moot
this appeal from the orders changing the Children’s permanency goal to
adoption. Id. We may not find the appeal moot, however, as the termination
matter is not part of the certified record before us, and we are limited to
considering the certified record regarding the goal change in this matter. See
generally, Commonwealth v. Preston, 904 A.2d 1 (Pa. Super. 2006) (en
banc). Thus, we will proceed to review the goal change orders on appeal, as
the goal change orders are independent of the termination orders. See In re
Adoption of S.E.G., 587 Pa. 568, 910 A.2d 1017 (2006), in which our
Supreme Court reaffirmed that the trial court need not first change the
permanency goal for a child to adoption before considering a petition to
terminate parental rights. Id. at 570-72, 901 A.2d at 1018-19. In so ruling,
the Supreme Court approved of “concurrent planning”, which it defined as “a
dual-track system under which child welfare agencies provide services to
parents to enable their reunification with their children, while also planning for
alternative permanent placement should reunification fail.” Id.; see also In
re M.G., 885 A.2d 68, 71-72 (Pa. Super. 2004) (goal change from
reunification to adoption is not required for parental rights to be involuntarily
terminated).


                                           -4-
J-A20030-20


     residence, which contained an active methamphetamine lab.
     (See Emergency Protective Order Application, 3/28/2017).
     Thereafter, an Emergency Protective Order was issued by the
     [trial court] on March 28, 2017, finding that removal of the minor
     child was necessary for the welfare and best interests of the child,
     reasonable efforts to prevent removal or provide for reunification
     were made, and that, due to the emergency nature of the removal
     and safety considerations of the child, any lack of services to
     prevent removal were [sic] reasonable.           (See Emergency
     Protective Order, 3/28/2017). Consequently, J.C. was placed in
     the temporary protective physical and legal custody of OCY.
     Thereafter, J.C. was placed in a foster home[,] as there was no
     viable family or kinship resource.

           Subsequently, a Shelter Care Hearing pursuant to 42
     Pa.C.S.A. § 6332 was held before the Juvenile Hearing Master,
     Carrie Munsee, Esq., on March 30, 2017.           (See Master’s
     Recommendation for Shelter Care and Order, 4/7/2017). The
     Master found sufficient evidence was presented to prove that the
     continuation or return of the child to the home of [Mother] was
     not in the best interests of the child. Id. The Master noted that
     [Mother] was currently incarcerated and [J.T.C.’s] whereabouts
     were unknown, and[,] consequently[,] recommended the child’s
     placement remain in foster care. Id. The [trial court] signed an
     Order adopting the Master’s Recommendation on April 7, 2017.
Id.

           A Dependency Petition for J.C. was filed by OCY on March
     31, 2017. (See Dependency Petition, 3/31/2017). OCY averred
     J.C. was without proper parental care or control, alleging the
     following: [Mother’s] history with OCY due to concerns regarding
     her abusing drugs and unstable housing; [Mother’s] abuse of
     drugs, specifically that the child was present in the home where
     there was an active methamphetamine lab; [Mother’s] criminal
     history and pending criminal charges, including drug offenses; and
     [Mother’s] present incarceration. Id[.] at 3-4.

           An Adjudication Hearing was held on April 6, 2017, before
     Master Munsee. (See Recommendation for Adjudication and
     Disposition, 4/13/2017). At the hearing, [Mother] stipulated to
     the allegations outlined in the Dependency Petition. Id. at 1.
     Thereafter, J.C. was adjudicated dependent by Order of April 10,
     2017. Id. at 4. J.C.’s permanent placement goal was to return


                                    -5-
J-A20030-20


     to parent[,] and a three[-]month Review Hearing was scheduled
     for July 24, 2017. Id. at 2-3.

           The [trial court] conducted a Review Hearing on July 24,
     2017, and found [Mother] had been moderately compliant with
     the permanency plan.        (See Permanency Review Order,
     7/24/2017). The [trial court] ordered that the child remain in the
     foster home, [and] that the permanent placement goal [would]
     remain return to parent, and scheduled a six[-]month Review
     Hearing. Id. at 2-3. Subsequently, on August 24, 2017, the [trial
     court] issued an Order returning J.C. to [Mother]. (See Order,
     8/24/2017). On October 11, 2017, OCY filed a Motion to Close
     Juvenile Dependency in regards to J.C., which the [trial court]
     granted by Order of October 16, 2017. (See Motion, 10/11/2017
     and Order, 10/16/2017).

Trial Court Order, 3/17/20, at 2-3 (footnotes omitted).

     The trial court then discussed the circumstances surrounding the 2018

adjudication of dependency for J.C. and J.W., as follows.

     B. 2018 Dependency Proceedings re: J.C. and J.W.

            . . . Shortly after J.C. was returned to [Mother’s] custody,
     [Mother] gave birth to the minor child, J.W.[,] in October 2017.
     [Mother] and the minor children had informal contact with OCY
     between October 2017 and December 2018.              However, on
     December 11, 2018, Erie Police officers found [Mother] lying on
     the sidewalk in an apparent overdose from K2.[1] (See Emergency
     Protective Order Applications, 12/12/2018). [Mother] was unable
     to verbalize where she had left J.W., her infant child. Id. Upon
     locating the minor children with the maternal grandmother, it was
     also revealed that [Mother] was being evicted from her
     apartment. Id. [Mother] was arrested and incarcerated. Id.
     Importantly, J.C.’s father had no contact or involvement with the
     minor child[,] and J.W.’s father is unknown.

           Thereafter, on December 12, 2018, OCY filed an Emergency
     Protective Order Applications at each docket in regards to J.C and
     J.W. The [trial court] signed the Emergency Protective Orders on
     December 12, 2018, finding that removal of the minor children
     was necessary for the welfare and best interests of the [C]hildren
     and that, due to the emergency nature of the removal and safety

                                    -6-
J-A20030-20


     considerations of all of the [C]hildren, any lack of services to
     prevent removal were [sic] reasonable.         (See Emergency
     Protective Orders, 12/12/2018). The [C]hildren were placed in
     foster homes.

             On December 19, 2018, a shelter care hearing was held
     before the [trial court]. (See Shelter Care Orders, 12/20/2018).
     The [trial court] found sufficient evidence was presented to prove
     that the continuation or return of the [C]hildren to the home of
     [Mother] was not in the best interest of the [C]hildren. Id. The
     [trial court] noted that [Mother] was currently incarcerated, and[,]
     consequently ordered the [C]hildren’s placement remain in foster
     care. Id.

           Formal Dependency Petitions for J.C. and J.W. were filed by
     OCY on December 20, 2018.             (See Dependency Petitions,
     12/20/2018). OCY alleged the [C]hildren were without proper
     parental care or control and set forth the following: [Mother’s]
     history with OCY wherein the minor child, J.C., had previously
     been removed from her care and adjudicated dependent;
     [Mother’s] drug problem which affected her ability to safely parent
     the [Children], as evidenced by the incident on December 11,
     2018 (wherein [Mother] was under the influence and in need of
     medical care but could not verbalize to law enforcement where
     J.W. was located); unstable housing; [Mother’s] incarceration and
     her criminal history, to include drug offenses and endangering the
     welfare of children, as well as her pending criminal charges. Id.
     at 3-4.

           An adjudication hearing was held on January 3, 2019, before
     Master Munsee. (See Recommendations for Adjudication and
     Disposition, 1/7/2019 at 1). Due to her incarceration, [Mother]
     appeared by telephone and was represented by Attorney Merski.
Id.    [Mother] stipulated to the allegations outlined in the
     Dependency Petition with the amendment of the phrase “appeared
     to be” prior to the allegation of “under the influence.” Id. The
     GAL agreed with the adjudication of dependency. Id. Thereafter,
     J.C. and J.W. were adjudicated dependent on January 7, 2019.
Id. at 4. The hearing then proceeded immediately to disposition.
     [Mother] was ordered to participate in drug and alcohol programs
     and mental health programs during her incarceration; participate
     in a mental health assessment and follow treatment
     recommendations; refrain from the use of drugs and alcohol and
     submit to random testing; participate in a drug and alcohol

                                    -7-
J-A20030-20


      assessment and follow treatment recommendations; maintain
      safe and stable housing; attend all medical and mental health
      appointments for the children, particularly J.C.; participate in
      Family Based Mental Health services; and participate with Justice
      Works in a visitation and parenting program. Id. at 3.

            The    [C]hildren’s  permanent    placement    goal   was
      reunification and to “return to parent”. Id. A three[-]month
      Review Hearing was scheduled for April 8, 2019. Id. at 2-3.
      ___________________________________________________

      1   K2 is a synthetic cannabinoid drug.

Trial Court Opinion, 3/17/20, at 4-6 (footnote added).

      The trial court set forth the history of the first permanency review

hearing for both Children in this matter as follows.

             The initial permanency review hearing was held on April 8,
      2019 before the [trial court]. (See Permanency Review Orders,
      4/15/2019). At the hearing, [Mother] appeared with Attorney
      Merski. The [trial court] found that during the review period
      [Mother] had been minimally compliant with the permanency plan
      for J.C., because she had failed to participate in Family Based
      Mental Health services, failed to attend the intake meeting for
      mobile therapy, continued to be involved with an inappropriate
      individual, M.B. (involvement with drugs and alleged abuse); and
      had not fully participated in Justice Works[’] visitation and
      parenting program. (See Permanency Review Order, 4/15/2019;
      Court Summary, 4/8/2019). The [trial court] found [Mother] had
      been moderately compliant with the permanency plan for J.W.
      because she continued to be involved with an inappropriate
      individual, M.B., and had not fully participated in Justice Works[’]
      visitation and parenting program. Id. at 1. The [trial court]
      ordered that the [C]hildren remain in the foster home. Id. at 2.
      [Mother] was ordered to continue participating in mental health
      treatment with Stairways Behavioral Health; refrain from the use
      of drugs and alcohol and submit to random testing; maintain safe
      and stable housing, to include having appropriate individuals in
      the home; attend medical, dental and educational appointments
      for the [C]hildren; participate in the [C]hildren’s therapies; and
      continue to participate with Justice Works in the visitation and
      parenting program. Id. at 3. The [trial court] ordered the

                                      -8-
J-A20030-20


      permanent placement goal was to return to parent[,] and a
      six[-]month review hearing was scheduled for October 21, 2019.
Id. at 3.

             On May 23, 2019, the [trial court] issued Orders suspending
      visitation with both children until [Mother] could demonstrate
      compliance with the court-ordered drug screens by having thirty
      days of clean urines. (See Orders, 5/23/2019 and WT Petitions,
      1/29/2020).

Trial Court Opinion, 3/17/20, at 6-7.

      The trial court set forth the history of the second permanency review

hearing as follows.

              The second permanency review hearing was held on October
      21, 2019. (See Permanency Review Orders, 10/31/2019). At the
      time of the hearing, [Mother] appeared with Attorney Merski. The
      [trial court] found [Mother] had been minimally compliant with the
      permanency plans for both children during the review period
      because she had only completed three out of seven therapy
      sessions with Stairways Behavioral Health, attended two out of
      eight scheduled appointments with Stairways Behavioral Health,
      and reported she had not been taking her medications or sleeping.
      (See Permanency Review Order, 10/31/2019; Court Summary,
      10/21/2019). [Mother] had been incarcerated for a probation
      violation when she relapsed on K2. Id. During the review period,
      [Mother] had six no-show positive urine screens and one could not
      produce positive urine screen. Id. [Mother] was residing in a
      home that had been deemed uninhabitable by Code Enforcement.
Id.      [Mother] missed several medical and mental health
      appointments for the [C]hildren during the review period, and
      missed several scheduled visitations. Id.

            [In an order dated October 24, 2019 and entered on October
      31, 2019, the trial court] ordered that the [C]hildren remain in the
      foster home. Id. at 2. Further, visitation was to continue with
      [Mother] and the [C]hildren, but was contingent on [Mother] being
      drug and alcohol[-]free. Id. at 3. [Mother] was ordered to
      continue participating in mental health treatment with Stairways
      Behavioral Health; refrain from the use of drugs and alcohol and
      submit to random testing; maintain safe and stable housing, to
      include having appropriate individuals in the home; attend

                                     -9-
J-A20030-20


      medical, dental and educational appointments for the [C]hildren;
      participate in the [C]hildren’s therapies; and continue to
      participate with Justice Works in the visitation and parenting
      program. Id. at 3. Further, the [trial court] ordered goal
      changes[,] regarding the permanent placement for both minor
      children[,] to return to [Mother] concurrent with adoption, and a
      three[-]month Review Hearing was scheduled for January 15,
      2020. Id. at 2-3.

Trial Court Opinion, 3/17/20, at 7-8.

      The trial court explained the motion for a change of permanency goal to

adoption and the third permanency hearing as follows.

            On December 20, 2019, OCY filed a Motion for Change of
      Placement, requesting the [C]hildren’s permanent placement
      goals be changed to adoption at the next permanency review
      hearing on January 15, 2020.

      C. Review Hearing of January 15, 2020 – Change of Goal to
      Adoption

             . . . At the review hearing on January 15, 2020, [Mother]
      appeared with Attorney Merski. The [C]hildren’s GAL, Attorney
      Alaskey, was also present. The [trial court] received documents
      and reports from service providers Affinity Support Services,
      Justice Works, and Stairways Behavioral Health reports, as well as
      a Court Summary with docket information prepared by OCY. The
      [trial court] made these documents part of the record. (See
      Permanency Hearing Transcript, 1/15/2020 (hereinafter “N.T.”) at
      16; see also, Court Summary, 1/15/2020).

            During the hearing, the [trial court] listened to testimony
      from the OCY caseworker, Haley Schaef, and [Mother]. See N.T.

Trial Court Opinion, 3/17/20, at 8-9.

      The trial court summarized the testimony of Ms. Schaef regarding the

Children as follows.

            Ms. Schaef testified that J.W. was doing very well in the
      foster home, which was also a pre[-]adoptive home. N.T. at 18.

                                    - 10 -
J-A20030-20


      Ms. Schaef advised that J.C. had been in the foster home with
      J.W. from December 2018 until August or September 2019, at
      which time he was removed due to negative behaviors and placed
      in another foster home. Id. In November 2019, J.C. was removed
      from the second foster home due to negative behaviors and was
      placed at the Edmund L. Thomas Detention Center[,] where he
      currently resides. Id. at 18-19. It was acknowledged that J.C.
      does have mental health needs and significant attachment issues,
      including    diagnoses   of   Reactive   Attachment    Disorder,
      Post-Traumatic Stress Disorder, Attention Deficit/Hyperactive
      Disorder, Disruptive Mood Dysregulation Disorder, and learning
      disorders. Id. at 22; (see also, Court Summaries, 7/24/2017;
      4/8/2019; 10/21/2019; and 1/15/2020). Ms. Schaef explained
      that OCY was looking to place J.C. in a therapeutic foster home
      for his mental health needs. N.T. at 18-19.

Trial Court Opinion, 3/17/20, at 9.

      The trial court summarized the testimony of Ms. Schaef concerning

Mother’s compliance with her objectives as follows.

            Ms. Schaef testified that [Mother] has demonstrated overall
      minimal compliance throughout the dependency case. [N.T.] at
      17. [Mother] had been discharged from Justice Works, a service
      provider that was intended to help [Mother] with parenting skills
      and designed to help her meet J.C.’s special needs. Id. at 17-18;
      (see also, Letter from Justice Works dated 12/19/2019, attached
      to Court Summary, 1/15/2020). [Mother] was discharged due to
      non-compliance, including poor attendance, collaboration with
      team meetings, inappropriate behaviors, and lack of progress with
      parenting goals. Id. Since the last permanency hearing on
      October 21, 2019, [Mother] had been approved for two visit
      coaching sessions per week, for a total of sixteen sessions, but
      had only attended six sessions. (See Letter from Justice Works).
      One of the visits was cut short because [Mother] was suspected
      of being under the influence. (See Letter from Justice Works;
      Court Summary, 1/15/2020 at 21). On another visit on November
      15, 2019, [Mother’s] paramour, J.P, arrived and interrupted the
      visit. Id. Justice Works and OCY had previously informed
      [Mother] that J.P. was not to have contact with the [C]hildren[,]
      and he was asked to leave the facility. Id. at 21-22. [Mother]
      became very agitated and ended the visit with the [C]hildren. Id.
      [Mother] failed to attend any further visits or meetings after this

                                      - 11 -
J-A20030-20


     incident. Id. As of December 19, 2019, [Mother] was discharged
     from Justice Works, as noted in the conclusion of the Letter from
     Justice Works:

           At this time, it would be the expectation of Justice Works
           YouthCare visit coaching program that [Mother] would
           have progressed to additional visitations with a more
           monitored level of supervision or even an unsupervised
           visitation schedule[;] however, this is not the case[,] as
           [Mother] remains inconsistent and lacks the ability to
           engage her children in an age[-]appropriate manner. At
           this time [Mother] has been discharged from Justice Works
           YouthCare Visit Coaching program due to her
           noncompliance . . . including but not limited to attending
           and confirming visitations, collaborating with team
           meetings, inappropriate behaviors, and lack of progress
           regarding her parenting treatment goal and objects.
Id.

Trial Court Opinion, 3/17/20, at 9-10.

     The trial court summarized the testimony of Ms. Schaef concerning

Mother’s mental health diagnosis as follows.

           Additionally, Ms. Schaef testified regarding [Mother’s]
     diagnoses, including bipolar disorder, post-traumatic stress
     disorder, and anxiety disorder, which required consistent mental
     health treatment. N.T. at 19-20. Since the last permanency
     hearing in October 2019, [Mother] had been only minimally
     compliant with her mental health treatment at Stairways
     Behavioral Health, and was inconsistent in attending her
     scheduled appointments. Id. at 19-20; (see also, Stairways
     Behavioral Health reports, attached to Court Summary,
     1/15/2020). [Mother] had missed half of her appointments early
     in the review period. Id.    However, she made nearly all
     appointments just prior to the court date. Id. OCY had concerns
     about [Mother’s] report to Stairways that she was only sleeping
     two to three hours a night and was not taking her medications
     consistently. N.T. at 20.

Trial Court Opinion, 3/17/20, at 10-11.


                                     - 12 -
J-A20030-20


      The trial court summarized the testimony of Ms. Schaef regarding

Mother’s living situation and drug use as follows.

             Ms. Schaef further testified about OCY’s concerns with
      [Mother’s] living situation with J.P. and R.M. [N.T.] at 22-23;
      27-28. Both J.P. and R.M. lived essentially in the same residence
      as [Mother]. Id. J.P. had prior involvement with OCY and has
      had his parental rights involuntarily terminated to three of his own
      children. Id. at 22; 36-38. R.M. is a registered sex offender. Id.
      at 22-23; 38; 45; (see also, Pennsylvania State Police Report,
      attached to Court Summary, 1/15/2020). [Mother] had been
      living with R.M. until late December 2019. However, immediately
      prior to the hearing, she reported to OCY she had moved in with
      J.P. N.T. at 22-23; 26-27; 36; 45. Testimony revealed that J.P.,
      R.M., and [Mother] live in the same apartment building, on the
      same floor, with only a doorway separating the apartments. Id.
      Consquently [sic], it is as if they are living in the same residence
      within close proximity to each other. Id. at 23; 27-28.

            Ms. Schaef reported OCY has ongoing concerns about
      [Mother’s] drug use and suspected that [Mother] was using K2.
Id. at 26-27; 29-30. [Mother] was being drug tested, but only
      every three to four weeks. Id. at 30. Ms. Schaef noted that
      [Mother] did test positive for norfentanyl on December 9, 2019.
Id. at 26-27. [Mother] reported she had received the norfentanyl
      at the emergency room, but failed to provide documentation of
      the visit to Ms. Schaef. Id.

Trial Court Opinion, 3/17/20, at 10-11.

      The trial court summarized the testimony of Ms. Schaef regarding

Mother’s visitation and contacts with the Children as follows.

            Ms. Schaef also testified regarding [Mother’s] visitation and
      contacts with the minor children. N.T. at 20-22. Ms. Schaef
      stated she had received reports from J.W.’s daycare provider that
      there are noticeable negative changes in the child’s behaviors
      after visits with [Mother]. Id. at 32. Regarding J.C., Ms. Schaef
      reported [Mother] had only visited with the child six out of twelve
      scheduled times since the October 21, 2019 permanency hearing.
Id. at 20. [Mother] did not visit with J.C. at any time between
      November 21, 2019 and December 21, 2019. Id. at 22. Ms.

                                     - 13 -
J-A20030-20


      Schaef reported J.C. displayed negative behaviors after visitations
      with [Mother] and particularly struggled with her inconsistency.
Id. at 20-22. After [Mother] cancelled a visit on December 26,
      2019, only twenty minutes before it was set to begin. It was
      reported by providers at Edmund L. Thomas [Detention Center]
      that J.C. became defiant with staff and his entire demeanor had
      changed. Id. at 21. Clearly, [Mother’s] inconsistency was having
      a negative impact on J.C. [Id.]

Trial Court Opinion, 3/17/20, at 11-12.

      The trial court summarized Ms. Schaef’s testimony concerning the

Children’s placements as follows.

             Finally, Ms. Schaef testified regarding the [C]hildren’s
      placements. She confirmed J.C. had been previously adjudicated
      [dependent] in April 2017 based on [Mother’s] mental health and
      drug use, which were essentially the same reasons supporting the
      current adjudication. [N.T.] at 24-25. J.C. has wavered between
      wanting to see [Mother] and not wanting contact with her. Id. at
      20; 31. J.C. reported to his therapist that he is scared to return
      to [Mother] and is concerned about her drug usage. Id. at 31-32.
      When Ms. Schaef discussed adoption with J.C. immediately prior
      to the hearing, J.C. advised he wanted to return to either [Mother]
      or his previous foster home. Id. at 32. However, all other times
      Ms. Schaef had discussed the prospect of adoption with J.C., he
      consistently reported that he would like to be adopted. Id. Ms.
      Schaef agreed that J.C. was in “desperate need of permanency.”
Id. at 25. Regarding J.W., Ms. Schaef indicated that the child has
      been in the foster home for nearly her entire life[,] and the home
      is meeting her needs. Id. at 25.

Trial Court Opinion, 3/17/20, at 12.

      The trial court discussed the recommendation of the Children’s legal

counsel/GAL as follows:

            At this permanency review hearing, the [trial court] asked
      the GAL, Attorney Alaskey, what her position was regarding the
      change of goal to adoption. [N.T.] at 33. The GAL stated she fully
      supported the change of goal to adoption. Id. at 33. The GAL
      reported that she had spoken with J.C., and he had reported to

                                       - 14 -
J-A20030-20


     her that he would like to return to the foster home where J.W. is
     placed, and did not indicate any desire to return to [Mother]. Id.
     The GAL explained that she had spoken with J.C.’s counselor, who
     had reported his behavior and demeanors change negatively after
     visits with Mother. Id. at 33-34. The GAL advised the [trial court]
     that it was her belief that visitation between [Mother] and J.C. has
     a negative impact on the child. Id. at 33. Additionally, the GAL
     was troubled by [Mother’s] relationship with J.P. Id. at 34-35.
     She was concerned with [Mother’s] history of engaging in
     inappropriate conversations with J.C. during visits, including
     telling J.C. he would be coming home and living with [Mother],
     J.P., and J.P.’s son. Id. The GAL noted:

         I’m concerned that this isn't mom's first rodeo. [J.C.] has
         been in placement a total of, I believe, 18 months at this
         point.   And mom isn’t making progress, and she’s
         seemingly not learning anything from all of the services
         that have been offered to her. And I think that overall, it
         does have a negative impact on [J.C.] and his ability to
         progress, and his ability to find permanency moving
         forward.
Id. at 34.

Trial Court Opinion, 3/17/20, at 12-13.

     The   trial   court   summarized   Mother’s   testimony   concerning    her

compliance with her objectives, as follows.

            Next, [Mother] testified on her own behalf, expressing to
     the [trial court] that she believed it was in the [C]hildren’s best
     interest to allow her to continue to work on her treatment plan.
     [N.T.] at 35-36. [Mother] admitted she had lived with R.M. for
     several months and had found out from OCY in November that
     R.M. was a registered sex offender. Id. at 38; 45. [Mother]
     confirmed she had finally moved from R.M.’s apartment “a few
     weeks ago,” at the beginning of January, and was now living with
     J.P. in the apartment next to and sharing a door with R.M. Id. at
     45; [sic] 54.

           Further, [Mother] admitted she was aware that OCY had
     terminated J.P.’s rights to three of his children, but stated she did
     not know why. Id. at 37. When the [trial court] asked if that was

                                    - 15 -
J-A20030-20


     concerning to her, [Mother] responded: “Not my kids.” Id. On
     cross-examination by the GAL, [Mother] denied that OCY had told
     her the housing situation was unsafe. Id. at 47. When the [trial
     court] asked if she thought it was safe, [Mother] answered that
     she thought it was, in fact, safe. Id.

            [Mother] testified she treats for her mental health and drug
     and alcohol issues at Stairways. Id. at 38-40. She denied using
     K2. Id. at 40. [Mother] testified she was taking samples of her
     medications but was waiting on prior authorizations from her
     insurance for the full prescriptions. Id. at 38-39. [Mother] stated
     she worked with her blended case manager for appointments. Id.
     at 40.      [Mother] explained she planned to attend anger
     management classes “in a week or two.” Id. at 39. [Mother]
     testified she was compliant with her probation. Id. at 46.
     However, on cross-examination, [Mother] confirmed she had an
     outstanding warrant based on her failure to pay fines[,] and was
     aware she was going to be incarcerated immediately after the
     hearing. Id. [Mother] acknowledged she did not have the present
     ability to pay the fine. Id. at 46; 49. When questioned about
     income, [Mother] confirmed she is not working and is applying for
     Supplemental Security Income for disability for back problems.
Id. at 44; [sic] 46. Despite this, [Mother] stated she could “get a
     job easily if [she] needed to.” Id. at 44.

            [Mother] testified regarding her interactions with the
     [C]hildren. [Mother] admitted she did not participate in any of
     J.C.’s therapy sessions and claimed she did not know about them.
Id. at 40-41. [Mother] agreed she is aware of J.C.’s behavioral
     issues, but stated she believes it is because J.C. wants to come
     home with her. Id. at 41-42. [Mother] also admitted she knew
     that J.W. had begun speech therapy with Early Intervention but
     had not attended any appointments “because she didn’t get a
     phone call.” Id. at 48. When questioned about her discharge
     from Justice Works, [Mother] testified the reasons given for the
     discharge were “news to her” because she was “doing good.” Id.
     at 43. [Mother] testified if the [trial court] were to give her
     additional time, she would “do everything in her power for her
     kids.” Id. at 42.

          At the conclusion of cross-examination by OCY, the following
     exchange took place [between counsel for OCY and Mother]:




                                   - 16 -
J-A20030-20


         ATTORNEY JONES: So, [J.C.] has spent eighteen months
         in placement, correct?

         [MOTHER]: Correct.

         ATTORNEY JONES: And as you stand here today, you
         don’t have a regular prescription for your medication; you
         have a warrant to go to jail; you have no job, no money;
         and are living in an apartment house with two very
         questionable people. Would you agree with that?

         [MOTHER]: Yes.
Id. at 46-47.

Trial Court Opinion, 3/17/20, at 13-15.

      At the close of the hearing, the [trial court] stated:

            This is certainly an important decision. Let me just tell
         you, [Mother], I do thoroughly believe that you love your
         children. I have the responsibility of ensuring their best
         interests are protected. I don’t know how it goes on for
         eighteen months for [J.C.] that we aren’t in a better place
         than when we started. [J.W.] is sort of neutral, which itself
         isn’t good, either. But there are heavy concerns about
         [J.C.] and his age and his mental health status. This whole
         process has not been good for him. He needs the stability
         and permanency. I do think, after reviewing this, that in
         the best interest, I am going to change the goal. . .
Id. at 56-57.

Trial Court Opinion, 3/17/20, at 15.

      In orders dated January 21, 2020 and entered on January 29, 2020, the

trial court ordered a change in permanency goal to adoption for the Children.

On February 18, 2020, Mother timely filed notices of appeal, along with a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.




                                       - 17 -
J-A20030-20


1925(a)(2)(i). On March 11, 2020, this Court, acting sua sponte, consolidated

the two appeals.

      In her brief on appeal, Mother raises one issue, as follows.

      Whether the juvenile court committed an abuse of discretion
      and/or error of law when it determined that the concurrent
      permanency goal of reunification was no longer feasible and
      changed the goal to adoption?

Mother’s Brief, at 3.

      Our standard of review in a dependency case follows:

      We review an order regarding a placement goal of a dependent
      child under an abuse of discretion standard. In re B.S., 861 A.2d
974, 976 (Pa. Super. 2004). In order to conclude that the trial
      court abused its discretion, we must determine that the court’s
      judgment was manifestly unreasonable, that the court did not
      apply the law, or that the court's action was a result of partiality,
      prejudice, bias or ill will, as shown by the record. In re N.C., 909
A.2d 818, 822-23 (Pa. Super. 2006) (citation and internal
      quotation marks omitted).

      When this Court reviews a trial court's decision to change a
      permanency goal, we are bound by the facts as found by the trial
      court if they are supported by the record. In re K.J., 27 A.3d
236, 241 (Pa. Super. 2011). In addition, it is the responsibility of
      the trial court to evaluate the credibility of the witnesses and
      resolve any conflicts in the testimony. In re N.C., supra at 823.
      Accordingly, the trial court is free to believe all, part, or none of
      the evidence. Id. (citation omitted). Provided the trial court’s
      findings are supported by competent evidence, this Court will
      affirm, even if the record could also support an opposite result.
      In re Adoption of R.J.S., 901 A.2d 502, 506 (Pa. Super. 2006)
      (citation omitted).

Interest of H.J., 206 A.3d 22, 25 (Pa. Super. 2019) (internal quotation marks

omitted).

      Further, we have stated:


                                     - 18 -
J-A20030-20


     “The standard of review in dependency cases requires an appellate
     court to accept findings of fact and credibility determinations of
     the trial court if they are supported by the record, but does not
     require the appellate court to accept the lower court’s inferences
     or conclusions of law.” In re R.J.T., 608 Pa. 9, [27], 9 A.3d 1179,
     1190 (2010). We review for abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 641 Pa. 343, 360, 111 A.3d 1164, 1174

(2015).

     With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002), this Court explained:

     A court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make a
     finding that a child is dependent if the child meets the statutory
     definition by clear and convincing evidence. If the court finds that
     the child is dependent, then the court may make an appropriate
     disposition of the child to protect the child’s physical, mental and
     moral welfare, including allowing the child to remain with the
     parents subject to supervision, transferring temporary legal
     custody to a relative or public agency, or transferring custody to
     the juvenile court of another state. 42 Pa.C.S. § 6351(a).
Id. at 617.

     Section 6351(e) of the Juvenile Act provides, in pertinent part:

     (e) Permanency hearings.—

             (1) [t]he court shall conduct a permanency hearing for
          the purpose of determining or reviewing the permanency
          plan of the child, the date by which the goal of permanency
          for the child might be achieved and whether placement
          continues to be best suited to the safety, protection and
          physical, mental and moral welfare of the child. In any
          permanency hearing held with respect to the child, the
          court shall consult with the child regarding the child’s
          permanency plan in a manner appropriate to the child’s
          age and maturity. If the court does not consult personally
          with the child, the court shall ensure that the views of the
          child regarding the permanency plan have been
          ascertained to the fullest extent possible and


                                      - 19 -
J-A20030-20


            communicated to the court by the guardian ad litem under
            section 6311 (relating to guardian ad litem for child in court
            proceedings) or, as appropriate to the circumstances of the
            case by the child’s counsel, the court-appointed special
            advocate or other person as designated by the court. . . .

                                        ***

42 Pa.C.S.A. § 6351(e).

         Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child.

         When considering a petition for goal change for a dependent child, the

trial court considers:

           the continuing necessity for and appropriateness of the
           placement; the extent of compliance with the service plan
           developed for the child; the extent of progress made
           towards alleviating the circumstances which necessitated
           the original placement; the appropriateness and feasibility
           of the current placement goal for the child; and, a likely date
           by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

         Section 6351(f.1) requires the trial court to make a determination

regarding the child’s placement goal:

           (f.1) Additional determination.—Based upon the
           determinations made under subsection (f) and all relevant


                                       - 20 -
J-A20030-20


         evidence presented at the hearing, the court shall determine
         one of the following:

                                  *     *      *

            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S.A. § 6351(f.1).

      After the court has made a determination as to the appropriate

placement goal, the court shall issue an order regarding “the continuation,

modification or termination of placement or other disposition which is best

suited to the safety, protection and physical, mental and moral welfare of the

child.” 42 Pa.C.S.A. § 6351(g).

      On the issue of a placement goal change, this Court has stated:

      When a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved. See In
      re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691 (1990)
      (noting that “[o]nce a child is adjudicated dependent . . . the
      issues of custody and continuation of foster care are determined
      by the child’s best interests”). Moreover, although preserving the
      unity of the family is a purpose of [the Juvenile Act], another
      purpose is to “provide for the care, protection, safety, and
      wholesome mental and physical development of children coming
      within the provisions of this chapter.”                42 Pa.C.S.A.
      § 6301(b)(1.1). Indeed, “[t]he relationship of parent and child is
      a status and not a property right, and one in which the state has
      an interest to protect the best interest of the child.” In re E.F.V.,
      315 Pa. Super. 246, 461 A.2d 1263, 1267 (1983) (citation
      omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

                                      - 21 -
J-A20030-20


      In her brief on appeal, Mother contends that the trial court committed

an abuse of discretion and/or error of law when it concluded that the best

interests of the Children were not being met with a goal of reunification

concurrent with adoption and ordered the goal be changed to adoption.

Mother’s Brief, at 12. Mother argues the record failed to support a conclusion

that it was in the best interest of the Children to change the goal to adoption.
Id. at 13.

      Specifically, Mother contends that she was following her treatment plan,

participating in services and working towards alleviating the circumstances

that led to the placement of the Children. Mother also asserts that she was

seeking help from services outside of the court-ordered services.       Mother

claims that she was finding success and support in those outside services.

Mother stresses that the trial court acknowledged that she loves the Children,

and urges that the trial court, thus, found that she has a bond with them.

      Further, Mother asserts that the trial court’s basis for changing the goal

to adoption was J.C.’s decline in mental health, but she posits that his decline

was largely caused by his desire to be reunified with Mother and to return

home. Mother complains that the service providers did not explore this cause

for J.C.’s decline in mental health. Mother also complains that the service

providers proposed a month-long suspension of visitation between Mother and

J.C., despite the fact that J.C. had consistently been visiting with Mother for




                                     - 22 -
J-A20030-20


six weeks in a row, and despite noting that inconsistent visitation with Mother

has a detrimental effect on J.C.

      Additionally, Mother urges that she was compliant with her services,

regularly participating in mental health and drug and alcohol counseling;

providing clean urine tests; complying with the terms of her probation; and

participating in services for both of the Children. Moreover, Mother states that

she acknowledged and was forthcoming in the areas where she had not been

fully compliant; it was consistently reported that she was willing to work with

her service providers; and she was not resistant to constructive criticism or

change.

      Lastly, Mother contends that as the trial court recognized the existence

of a bond between her and the Children, it is incomprehensible how the court

could have determined that it was in the Children’s best interests to find that

a permanent severance of that bond would best suit their needs. Mother’s

Brief, at 15-16. Mother requests us to reverse the trial court’s orders, and

remand the matter to the trial court. Id. at 17.

      The trial court addressed Mother’s issue as follows.

            When considering a change of the child’s permanent
      placement goal, “the best interests of the child, and not the
      interests of the parent, must guide the trial court, and the parent’s
      rights are secondary.” In re M.T, 101 A.3d 1163, 1173 (Pa.
      Super. 2014) (citing In re A.K., 936 A.2d 528, 532-533 (Pa.
      Super. 2007)). “The burden is on the Agency to prove the change
      in goal would be in the child’s best interests.” Id. (citing In the
      Interest of M.B., 674 A.2d 702, 704 (Pa. Super. 1996).




                                     - 23 -
J-A20030-20


            It is well-settled that “[i]f reunification with the child’s
     parent is not in a child’s best interest, the court may determine
     that [a]doption is the appropriate permanency goal.” Interest of
     H.J., [206 A.3d 22, 25 (Pa. Super. 2019)]; see also, 42 Pa.C.S.A.
     § 6351(f 1)(2). The Superior Court of Pennsylvania has held that
     once reasonable efforts have been made to return a child to a
     parent but those efforts have failed, “. . . the agency must redirect
     its efforts towards placing the child in an adoptive home.”
     Interest of H.J., 206 A.3d at 25. The placement process “. . .
     should be completed within 18 months.” Id. “A child’s life simply
     cannot be put on hold in the hope that the parent will summon
     the ability to handle the responsibilities of parenting.” Id. at 25
     (citing In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.
     Super. 2003)).

     B. This Court’s change of goal to adoption is in J.C. and
     J.W.’s best interests and is supported by the record.

           Initially, the [trial court] notes that [Mother] has not
     challenged the initial removal of the [C]hildren by Emergency
     Protective Order pursuant to 42 Pa.C.S.A. § 6324(1). [Mother]
     also does not challenge and, in fact, stipulated to, Adjudication of
     the [C]hildren [as dependent] pursuant to 42 Pa.C.S.A. § 6341(a),
     (c).    [Mother] did not challenge the [trial court’s] prior
     determination on October 21, 2019, changing the goal to
     concurrent return to parent/adoption.          See 42 Pa.C.S.A.
     § 6351(f.1), (g). Therefore, the only challenge in the appeals sub
     judice is whether [the trial court] erred in its determination on
     January 21, 2020, to change the goal to adoption. As will be
     demonstrated, [Mother’s] claim is without merit and warrants
     dismissal.

            Cognizant of the above statutory mandates and case law,
     [the trial court] considered all of the evidence in making its
     determination that changing the permanency placement goals of
     J.C. and J.W. to adoption was the disposition “best suited to the
     safety, protection and physical, mental and moral welfare of the
     child[ren].” 42 Pa.C.S.A. § 6351(f.1), (g).

              Prior to making its determination to change the
     permanency goal to adoption, [the trial court] considered the
     relevant factors listed at 42 Pa.C.S.A. § 6351(f). First, the [trial
     court] found that the placement of the [C]hildren continues to be
     necessary and appropriate and reasonable efforts have been

                                    - 24 -
J-A20030-20


     made by OCY to finalize the [C]hildren’s permanency plans. (See
     Permanency Review Orders, 1/15/2020 at 1). J.C. is receiving
     necessary mental health treatment in his current placement, and
     OCY is seeking a therapeutic foster home to best suit J.C.’s
     continuing needs. N.T. at 19. J.W. is placed in a pre[-]adoptive
     foster home that meets all of her needs and is thriving. Id. at 25.

           Next, the [trial court] found that [Mother] has been only
     minimally compliant with the permanency plan, and has made
     minimal progress toward alleviating the circumstances which
     necessitated the [C]hildren’s original placement.             (See
     Permanency Review Orders, 1/15/2020 at 1). Specifically, there
     are ongoing concerns with [Mother’s] mental health (including
     bipolar disorder, post-traumatic stress disorder, anxiety disorder,
     et al.), drug history, unstable housing, and parenting skills,
     including her ability to keep the [C]hildren safe.

            [Mother’s] mental health treatment has been somewhat
     unpredictable, evidenced by missed appointments and reports she
     is inconsistent with her medication. N.T. at 20; 23-25. Further,
     [Mother] was discharged from Justice Works, a program intended
     to help her with parenting skills. The discharge was due to
     [Mother’s] non-compliance, lack of attendance, and failure to
     progress.     Moreover, [Mother] has been inconsistent with
     visitations with the [C]hildren[,] and this inconsistency causes the
     [C]hildren to have anxiety and negative reactions. Id at 20-22.
     [Mother] has not participated in J.C.’s therapy or mental health
     treatment. Id. at 40-41. [Mother] has not participated in J.W.’s
     speech therapy or work[ed] with Early Intervention. Id. at 48.
     By all accounts, [Mother] has not made any progress in reunifying
     with the [C]hildren. Id. at 56.

           There are continued concerns about [Mother’s] ability to
     keep the [C]hildren safe, as illustrated by her living situation with
     a known sexual predator and an individual who has had rights
     involuntarily terminated to three of his own children. Id. at
     22-23; 38; 45. Although [Mother] stated she would move, she
     has not because in reality she has no money to do so and fails to
     recognize that the situation is unsafe for the children. Id. at 44[,]
     47.

          Consequently, the circumstances which necessitated the
     placement of the [C]hildren including: [Mother’s] ability to safely
     parent the [C]hildren; her unstable housing; and [sic] concerns

                                    - 25 -
J-A20030-20


     about her mental health; and concerns about her drug and alcohol
     use, have not been alleviated. [Mother] remains in virtually the
     same position as she was over a year ago, in December 2018,
     when J.C. and J.W. were first removed and adjudicated
     dependent. [Mother] has had more than a year to demonstrate
     compliance with the treatment plan but has failed to do so. OCY
     officially filed a Motion for Change of Placement on December 20,
     2019 providing notice to [Mother] that a goal change would be at
     issue at the hearing the following month, yet [Mother] made no
     further efforts to comply with the court-ordered treatment plan[,]
     and made no attempt to remedy the circumstances that justified
     the adjudication of dependency.

            The collective evidence presented indicates the [C]hildren
     are in desperate need of permanency and stability. Id. at 25; 34.
     Most impacted is J.C., who has been in placement for a total of 18
     months since his first adjudication in 2017. J.C. suffers from
     significant mental health diagnoses, including Reactive
     Attachment Disorder, Post-Traumatic Stress Disorder, Attention
     Deficit/Hyperactive Disorder, Disruptive Mood Dysregulation
     Disorder, and learning disorders, and therefore needs special
     therapeutic treatment. Id. at 22; (see also, Court Summaries,
     7/24/2017; 4/8/2019; 10/21/2019; and 1/15/2020).             After
     receiving the testimony and evidence, the [trial court] addressed
     the severity of the situation with J.C., stating:

        THE COURT: Her good intentions aside, the reality is,
        we’re arguably a year and a half in with [J.C.] and I feel
        for him. I did meet with him briefly. He was, I guess,
        somewhat verbal . . . this has had an impact on him. I
        think he is, and he will speak, but this has had a grave
        impact on him, no matter how you look at it, no matter
        whether you believe mom or don’t, but think -- but the
        poor kid at what, 8, he’s in a shelter. And he needs a
        therapeutic home because of his severe mental health.
Id. at 53.

           The [trial court] found J.W.’s circumstance to be neutral at
     best. J.W. has been in placement for 13 months. J.W. has
     established a bond with her foster parents and they are all she
     has known as caretakers for the majority of her life.




                                   - 26 -
J-A20030-20


           In consideration of the evidence and testimony presented,
     the [trial court] found OCY had met its burden in demonstrating
     that a goal change to adoption is in the [C]hildren’s best interest.
     Currently, both children are in the most stable environment
     available. The [C]hildren’s mental health, physical, educational,
     and emotional needs are being treated and met. [Mother] has
     failed to “alleviate the circumstances which necessitated the
     original placement” and has demonstrated, at most, minimal
     compliance with treatment plans designed to effectuate
     reunification.

           Based on all of these factors, the [trial court] found the
     permanency goal of return to parent concurrent with adoption was
     no longer appropriate or feasible and clearly is not in the
     [C]hildren’s best interests. The [C]hildren simply cannot wait for
     [Mother] to decide to comply with the treatment plans or
     “summon the ability to handle the responsibilities of parenting.”
     See Interest of H.J., 206 A.3d at 25. Consequently, the change
     of goals to adoption is in both children’s best interests, and
     adoption is “best suited to the [C]hildren’s safety, protection, and
     physical and moral welfare.” 42 Pa.C.S.A. § 6351(f.1), (g); see
     also, In re N.C., [909 A.2d 818, 823 (Pa. Super. 2006)]; In re
     M.T., 101 A.3d at 1177; Interest of H.J., 206 A.3d at 25-27.

          Therefore, [Mother’s] challenges to [the trial court’s]
     determination to change the goals to adoption are without merit.

Trial Court Opinion, 3/17/20, at 20-24.

     After our careful review of the record in this matter, we find that the

competent evidence in the record supports the trial court’s credibility and

weight assessments. Thus, we will not disturb them. Moreover, we find the

trial court orders are supported by clear and convincing evidence, and we do

not perceive any abuse of discretion or error of law on the part of the trial

court. See Interest of H.J., 206 A.3d 22, 25 (Pa. Super. 2019); In Interest

of: L.Z., A Minor Child, 641 Pa. at 360, 111 A.3d at 1174. We, therefore,




                                    - 27 -
J-A20030-20


affirm the goal change orders based on the discussion provided in the trial

court opinion dated March 17, 2020.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2020




                                  - 28 -